FILED
                            NOT FOR PUBLICATION                             FEB 24 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50066

               Plaintiff - Appellee,             D.C. No. 3:13-cr-02162-GPC

  v.
                                                 MEMORANDUM*
JACOBO FLORES-VASQUEZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Gonzalo P. Curiel, District Judge, Presiding

                           Submitted February 17, 2015**

Before:        O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

       Jacobo Flores-Vasquez appeals from the district court’s judgment and

challenges the 48-month sentence imposed following his guilty-plea conviction for

attempted reentry of a removed alien, in violation of 8 U.S.C. § 1326. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Flores-Vasquez contends that his sentence violates the Sixth Amendment

because the fact of the prior conviction that subjected him to a higher statutory

maximum under section 1326(b) was not admitted by him or proven to a jury. The

Supreme Court rejected this argument in Almendarez-Torres v. United States, 523
U.S. 224, 239-47 (1998). Flores-Vasquez’s contention that Almendarez-Torres has

been overruled is incorrect. See Alleyne v. United States, 133 S. Ct. 2151, 2160 n.1

(2013) (declining to revisit holding in Almendarez-Torres); see also United States

v. Grajeda, 581 F.3d 1186, 1197 (9th Cir. 2009) (Supreme Court precedent is

controlling until it is explicitly overruled by the Court).

      AFFIRMED.




                                            2                                  14-50066